          Case 1:20-cr-00314-GHW Document 23 Filed 07/22/20 Page 1 of 7
                                          U.S. Department of Justice
 [Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
MEMORANDUM ENDORSED                                    One Saint Andrew’s Plaza
                                                       New York, New York 10007

                                                                                USDC SDNY
                                                       July 21, 2020            DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
 By ECF                                                                         DATE FILED: 7/22/20
 The Honorable Gregory H. Woods
 United States District Judge
 Southern District of New York
 500 Pearl Street, Courtroom 14C
 New York, New York 10007

        Re:     United States v. Ethan Phelan Melzer, 20 Cr. 314 (GHW)


 Dear Judge Woods:

         As the Court is aware, on June 29, 2020, the defendant filed a request for records and papers
 used in connection with the constitution of the Master and Qualified Jury Wheels in this District.
 The defendant’s motion is similar to motions that were made in other cases in this District. See,
 e.g., United States v. Balde, No. 20 Cr. 281 (KPF); United States v. Williams, No. 20 Cr. 286
 (WHP); United States v. Baker, No. 20 Cr. 288 (LJL); United States v. Henry, No. 20 Cr. 293
 (LJL). On June 30, 2020, pursuant to an order issued by Judge Failla, who is presiding over the
 Balde case, the Government and defense counsel involved in the affected cases, including this one,
 participated in a conference call with this District’s Jury Administrator. After the call, the
 Government and the Federal Defenders of New York (the “Federal Defenders”), who are defense
 counsel in the Balde case and who also represent the defendant in this matter, agreed to meet and
 confer about any outstanding issues and submit a proposal to Judge Failla by July 14, 2020. On
 July 2, 2020, this Court directed the Government to respond to the defendant’s motion by July 21,
 2020.

         On July 14, 2020, the Government submitted a letter to Judge Failla that outlined the areas
 of agreement between the Government and the Federal Defenders and the remaining open disputes.
 On July 16, 2020, Judge Failla issued an order resolving those disputes, which is attached hereto
 as Exhibit A. With the exception of one outstanding issue, the parties believe that the agreement
 between the Government and the Federal Defenders and Judge Failla’s order address the issues
 raised by the defendant’s motion in this case as well, and respectfully request that the Court adopt
 that order in the instant matter. As to the sole outstanding issue, the defendant’s motion in this
 case sought one additional category of materials beyond what was addressed by Judge Failla’s
 order in Balde, namely, Request 23 in this case for “The attendance record and reason for absence
 by date for each grand juror.” See Defendant’s Motion, Exhibit A at 4.
          Case 1:20-cr-00314-GHW Document 23 Filed 07/22/20 Page 2 of 7

The Honorable Gregory H. Woods, U.S.D.J.
July 20, 2020
Page 2

       The Government requests it be allowed until July 28, 2020 to confer with defense counsel
about Request 23 and submit its response. Counsel for the defendant consents to this request.


                                                               Respectfully submitted,

                                                               AUDREY STRAUSS
                                                               Acting United States Attorney

                                                          by: ____/s/______________________________
                                                              Samuel Adelsberg / Matthew Hellman /
                                                              Sidhardha Kamaraju
                                                              Assistant United States Attorneys
                                                              (212) 637-2494/2278/6523
cc: Defense Counsel (by ECF)
   Application denied without prejudice. The Court appreciates that the parties have largely
   resolved the issues raised by the defendant's application to the Court. The Court
   understands that the proposed resolution regarding the requests made by the defendant in
   this case mirrors the resolution arrived at in the Balde case with the single exception
   described in the parties' letter. The Court is willing to entertain proposals to formalize the
   parties' agreements. However, the Court cannot simply "adopt" Judge Failla's order as
   requested here. The order is a memorandum endorsement of a letter in that case. The letter
   refers to specific issues in her case, and conferences held there in which this Court did not
   participate. By its terms, Judge Failla's order only addresses two of the multiple requests
   for information described in the letter. With respect to those two requests, the order
   describes what "Mr. Balde" may do. It is unclear what value Mr. Meltzer will obtain from
   the Court's adoption of an order that, by its terms, permits Mr. Balde to obtain certain
   records with respect to the two requests identified in the Balde court's order. The Court
   appreciates the expediency of the parties' proposal, but cannot embrace it because of its
   lack of precision, and because it does not provide this Court with a comprehensive view of
   the proposed resolution of the issues in this case. The Court directs the parties to confer
   and to present the Court with an alternative proposal that reflects with more precision their
   understanding with respect to the defendant's requests in this case, and their requests to the
   Court. Any such proposal should be submitted to the Court no later than July 29, 2020.
   SO ORDERED
   Dated: July 22, 2020
   New York, New York
Case 1:20-cr-00314-GHW Document 23 Filed 07/22/20 Page 3 of 7




           EXHIBIT A
         Case 1:20-cr-00314-GHW Document 23 Filed 07/22/20 Page 4 of 7


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 14, 2020

BY ECF & EMAIL

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Souleymane Balde, 20 Cr. 281 (KPF)

Dear Judge Failla:

        The parties write jointly to apprise the Court of the status of the defendant’s requests for
records and papers used in connection with the constitution of the Master and Qualified Jury
Wheels in the United States District Court for the Southern District of New York, following a call
with Linda Thomas, the Jury Administrator for the Southern District of New York (the “Jury
Administrator”), that took place on June 30, 2020 (the “June 30 Call”). The defendant’s requests
are set forth in the defendant’s letter motion filed on June 9, 2020 (Dkt. No. 14), attached hereto
as Exhibit A.

   I.         The Defendant’s Requests

              a. Fully Satisfied Requests

         Following the June 30 Call, the defendant has informed the Government that the Jury
Administrator has responded to the following requests in full, subject to the Jury Administrator’s
confirmation of the parties’ understanding of the answers set forth in Exhibit B: requests 1, 2, 3,
5, 6, 9, and 14.

              b. Partially Satisfied Requests

        Additionally, following the June 30 Call, the defendant has informed the Government that
the Jury Administrator has provided partial responses to requests 4 and 13. More specifically, the
parties’ positions with respect to request 4 and 13 are set forth below:
         Case 1:20-cr-00314-GHW Document 23 Filed 07/22/20 Page 5 of 7

 July 14, 2020
 Page 2



           Request 4: A description of work done, contact information, and communications with
           any vendors in the creation of the Master and Qualified Jury Wheels used to summon
           grand jurors in this case.

           Defendant’s position: Ms. Thomas provided a summary of the work done by outside
           vendors in connection with the creation of the Jury Wheels and the issuance of
           summons. She also provided the name of the vendor. We still seek any and all
           communications between the vendor and the Administrator and her office regarding
           the application and implementation of the jury plan in the formulation of the Jury
           Wheels and the issuance of summonses.

           Government’s response: To the extent the request seeks information unrelated to the
           selection of the grand jury that indicted the defendant, the Government objects to the
           request. See United States v. LaChance, 788 F.2d 856, 868 (2d Cir. 1986) (under the
           Jury Selection and Service Act, defendants may “challenge only improprieties affecting
           the particular grand jury which indicted them” (citation omitted, emphasis in original)).

           Request 13: The procedures implemented related to prospective jurors who do not
           respond to a juror qualification form or have their juror qualification form returned
           from the Postal Service as undeliverable as described in the Jury Plan Section III E.

           Defendant’s position: We understand that the SDNY Jury Plan and 28 U.S.C. § 1866(g)
           document potential steps to take in response to jurors who do not respond to a juror
           qualification form or have their form returned as undeliverable. We continue to seek
           any steps or policies, formal or informal, which are followed during these scenarios.
           Alternatively, if no action was taken during the relevant time, please indicate such.

           Government’s response: The Government objects to the defendant’s request on the
           grounds that the Jury Administrator made clear during the June 30 Call that all relevant
           procedures—whether formal or informal—are outlined in the SDNY Jury Plan. (See
           June 30, 2020 Tr. at 40:13-41:11.)

           c. Outstanding Requests

        The defendant has the following outstanding requests: requests 7, 8, 10, 11, 12, 15, 16, 17,
18, 19, 20, 21, and 22. The Government does not object to these requests.
             Case 1:20-cr-00314-GHW Document 23 Filed 07/22/20 Page 6 of 7

    July 14, 2020
    Page 3



      II.     Production of Documents and Information

       The parties jointly propose that the Jury Administrator produce documents responsive to
the uncontested requests as soon as possible, consistent with the Court’s order, simultaneously to
both parties. 1 Once the Court has resolved the dispute regarding request 4 and 13, the additional
documents can be produced at that time.

      III.    Protective Order

       The Government believes that a protective order governing the production of materials
from the Jury Administrator is necessary, given the sensitive and/or personal identifying
information expected to be contained in the materials.

        Defense Position: Our request does not seek sensitive or personal identifying information.
To the extent that any such information is produced, we do not have an objection to that
information being covered by a protective order. We believe that a protective order is unwarranted
for the remainder of the data and documents because 28 U.S.C. section 1867(f) provides penalties
for unlawful disclosure of the records. We will continue to try to resolve the issue with the
government and to reach agreement on a proposed order.




1
  As this Court is aware, similar requests have been made in multiple cases in this District,
including United States v. Baker, 20 Cr. 288 (LJL), United States v. Davila, 20 Cr. 292 (PKC),
United States v. Fuentes Ramirez, 15 Cr. 379 (PKC), United States v. Henry, 20 Cr. 293 (LJL),
United States v. Hightower, 20 Cr. 303 (RMB), United States v. Leonos-Perez, 20 Cr. 300 (PAC),
United States v. Rivera, 20 Cr. 304 (AJN), United States v. Rodriguez, 20 Cr. 302 (PKC), United
States v. Sanjurjo, 20 Cr. 316 (ER), United States v. Shulte, 17 Cr. 548 (PAC), United States v.
Simmons, 20 Cr. 294 (PKC), and United States v. Williams, 20 Cr. 286 (WHP). To the extent the
Government is ordered to produce all or some of the records produced in this case in other cases,
the Government can facilitate those productions without further burdening the Jury Administrator
or requiring that she make multiple, duplicative productions.
         Case 1:20-cr-00314-GHW Document 23 Filed 07/22/20 Page 7 of 7

 July 14, 2020
 Page 4




       The parties intend to continue to attempt to reach resolution on this issue, and seek input
from the Court if necessary, prior to the production of any materials by the Jury Administrator.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York


                                                 By: __________________________
                                                     Christy Slavik
                                                     Kiersten A. Fletcher
                                                     Assistant United States Attorneys
                                                     (212) 637-1113/2238

cc:    Jennifer Willis, Esq.
       Isaac Wheeler, Esq.




                                                 SO ORDERED.




                                                 HON. KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT JUDGE
